Citation Nr: 1143959	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1974 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record.  A review of the record shows that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court further noted that the VA examiner is not required to read the Veteran's mind.  Id, citing Cintron v. West, 13 Vet. App. 251, 259 (1999).  Therefore, this information can be elicited by the examiner from the Veteran.    

A review of the record shows that the Veteran was afforded VA audiological examinations in March 2004, January 2006, and February 2008.  A review of the audiological examination reports shows that there is no mention of the functional effects caused by the Veteran's bilateral hearing loss disability.  Therefore, the VA audiological examination reports are inadequate and the Board finds that the Veteran should be afforded a new VA audiological examination to accurately determine the current level of severity of all impairment resulting from the Veteran's bilateral hearing loss disability, to include the functional effects.

Additionally, current treatment notes should be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA audiological examination by an examiner with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected bilateral hearing loss disability.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent clinical findings should be set forth in a written report, to specifically include the functional effects caused by the Veteran's hearing disability. 

Information regarding the functional effects caused by the Veteran's hearing disability can be elicited from the Veteran.

3. The RO or the AMC should confirm that the examination report comports with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


